EXHIBIT 10.5

[image54.jpg]

Grantee:

[All Non-Employee Directors]

 

 

 

 

Grant Date:

May 15, 2009

Date First Exercisable:   May 1, 2010

 

 

 

Expiration Date:   May 15, 2019

Number of Shares:   4,676

 

 

Exercise Price Per Share:    $13.87

 

Dear               :

 

Re:

Stock Option Grant - Fiscal Year 2010

                    I am pleased to inform you that Spartan Stores, Inc., a
Michigan corporation, ("Spartan") has granted to you under the Spartan Stores,
Inc. Stock Incentive Plan of 2005 (the "Plan") the option to purchase the shares
of Spartan's Common Stock described above (the "Option"). By accepting this
grant, you agree that the Option and shares to be issued upon exercise of the
Option are subject to the terms and conditions of this letter and the Plan
(which are incorporated into this letter by reference). If there is any conflict
between the terms of the Plan and this letter, the terms of the Plan will
control.

                    Grant of Nonqualified Option. Spartan grants to you an
option to purchase the number of shares of Spartan Common Stock set forth above.
This Option is a non-qualified option and is not intended to be an incentive
stock option as defined in Section 422(b) of the Internal Revenue Code of 1986,
as amended. This grant of an Option shall not confer any right to you to be
granted an Option or other awards in the future under the Plan.

                    Term and Vesting. Your right to exercise the Option
according to its terms shall commence on the "Date First Exercisable" shown
above and shall terminate on the "Expiration Date" shown above, unless earlier
terminated under this letter or the Plan. Your right to exercise the Option
shall vest over a three-year period as follows: 33-1/3% of the shares covered by
this Option will vest on the "Date First Exercisable," and an additional 33-1/3%
of such shares shall vest on each of the first and second anniversaries of the
"Date First Exercisable," in each case rounded to the nearest whole number of
shares.


1

--------------------------------------------------------------------------------




                    Purchase Price; Payment. The price per share of the shares
of Common Stock to be purchased upon exercise of the Option shall be the
"Exercise Price Per Share" set forth above, subject to adjustment as provided in
the Plan. In exercising the Option, you shall pay the exercise price (1) in
cash, (2) by check payable to the order of Spartan Stores, Inc., (3) in the form
of tendering for surrender previously acquired shares of Spartan Common Stock
(such shares to be valued at their Market Value (as determined under the Plan)
at the time of delivery to Spartan) that have an aggregate Market Value at the
time of exercise equal to the total exercise price of the shares purchased or
(4) any combination of the foregoing. For the avoidance of doubt, in the event
you choose to pay the purchase price by tendering for surrender previously owned
shares, the number of shares issued to you upon the exercise of the Option shall
be the net of the shares surrendered.

                    Exercise of Option. You may exercise the vested and
exercisable portion of this Option, in whole or in part, by an executed notice
of exercise, which shall be effective upon receipt by Spartan's Benefits Manager
or his or her designee or successor at Spartan's main office, accompanied by
full payment (as set forth above) of the option price; provided, however, that
no exercise may occur subsequent to the close of business on the "Expiration
Date" set forth above. The notice shall be signed by you or your legal
representative and shall set forth the number of shares to be purchased. Upon
payment of the purchase price and any required withholding amount, the purchased
shares (net of any shares surrendered) will be issued to you; provided, however,
that issuance may be postponed for such period as may be required for Spartan
with reasonable diligence to comply with any registration requirements under any
securities laws or any other laws or regulations applicable to the issuance,
listing or transfer of such shares, or any agreements or Nasdaq Marketplace
Rules. If you fail to accept and pay for all or any of the shares, your right to
exercise the Option with respect to such shares will terminate; however, your
remaining Options not yet exercised or terminated shall continue in force.
Spartan's Board of Directors has authorized the issuance of shares without share
certificates. Any shares issued to you without a paper certificate will be
registered in your name in Spartan's books and records and reflected on the
account statements issued to you by Smith Barney (or other financial
intermediary). Spartan Stores, Inc. is formed under the laws of the State of
Michigan. Spartan Stores, Inc. will furnish to you upon request and without
charge a full statement of the designation, relative rights, preferences, and
limitations of the shares of each class authorized to be issued, the
designation, relative rights, preferences, and limitations of each series so far
as the same have been prescribed, and the authority of the Spartan's Board of
Directors to designate and prescribe the relative rights, preferences, and
limitations of other series.

                    Termination of Director Status. If you cease to be a
Director with Spartan, you may exercise the Option as set forth below; provided,
however, that in no event may you exercise the Option beyond the Expiration Date
set forth above:

                    (1)          Death or Disability. In the event you cease to
be a Director of Spartan due to your death or Disability (as defined in the
Plan), for a period of twelve

2

--------------------------------------------------------------------------------


months following the termination of your service as a Director of Spartan, you
(or the representative of your estate, in the case of death) may exercise any or
all of the then-unexercised portion of the Option to the extent vested at the
time of the termination. The unvested portion of the Option will be forfeited.

                    (2)          Removal by Spartan For Cause. In the event you
are removed as a Director by Spartan for Cause, effective as of the date of you
are removed: (a) you will have no further right to exercise the vested portion
of the Option and (b) the unvested portion of the Option will be forfeited.

                    (3)          Cessation of Directors Status. In the event you
cease to be a Director with Spartan after you have completed the term of the
directorship for which you shall have been most recently elected, you have been
a Director for at least ten years, and you no longer continue as a director with
Spartan, your right to exercise the Option shall become 100% vested and for a
period of three months following the date you cease to be a Director, you may
exercise any or all of the then unexercised portion of the Option. If you cease
to be a Director with Spartan and you have not completed the term of
directorship for which you have been most recently elected, then for a period of
three months following the termination of your directorship status, you may
exercise any or all of the then unexercised portion of the Option to the extent
vested at the time you cease to be a director, and the unvested portion of the
Option will be forfeited.

                    (4)          Change in Control. In the event of a Change in
Control (as defined in the Plan), the Option shall vest and be exercisable in
accordance with the terms of the Plan.

                    Non-transferability of Option. This Option or any rights
therein shall not be sold, exchanged, assigned, or otherwise transferred or
pledged or otherwise encumbered in whole or in part, except by will or the laws
of descent or distribution, and is exercisable during your lifetime only by you
or your guardian or legal representative. If any sale, exchange, assignment,
transfer, pledge or encumbrance of this Option or any rights therein shall be
made or attempted, or if any attachment, execution, garnishment or lien shall be
issued against or placed upon this Option, this Option shall be void and of no
further effect.

                    Certifications. You represent and warrant that (1) you are
acquiring this Option for your own account and investment and without any intent
to distribute any shares upon exercise of the Option and (2) you have been
furnished and have read the most recent Annual Report to Shareholders of Spartan
and the Plan Description relating to the Plan. You shall not resell or
distribute the shares received upon exercise of the Option except in compliance
with such conditions as Spartan may reasonably specify to ensure compliance with
federal and state securities laws.

                    Beneficiary Designation. You may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this letter is to be paid in the case of your death
prior to receipt of any

3

--------------------------------------------------------------------------------


or all of such benefit. Each such designation shall revoke all prior
designations made by you, shall be in a form prescribed by the Committee, and
will be effective only when filed by you in writing with the Vice President
Human Resources of Spartan or his or her successor during your lifetime. In the
absence of any such designation, benefits remaining unpaid at your death shall
be paid to your estate.

                    Withholding. Because you are a non-employee director,
Spartan will not make any provision for the withholding of federal, state, or
local taxes in connection with the grant, vesting or exercise of the Option.
Spartan will provide you with a completed IRS Form 1099 reporting non-employee
compensation and certain other payments made to you by Spartan for your service
as a director, including payments in connection with the Option. You are
responsible for your tax obligations in connection with the grant, vesting or
exercise of the Option, and Spartan recommends that you consult with your tax
advisor.

                    Rights as a Shareholder. You shall have no rights as a
shareholder of Spartan with respect to the shares subject to this letter until
such time as the purchase price has been paid and the shares have been issued to
you.

                    Binding Effect; Amendment. This letter agreement and the
Plan shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, successors and permitted assigns. This letter
agreement shall not be modified except in a writing executed by you and Spartan.

                    Miscellaneous.

                    (1)          This letter and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this letter, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such shares. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this letter, all
of which shall be binding upon you.

                    (2)          The Board may terminate, amend, or modify the
Plan in accordance with the terms of the Plan.

                    (3)          You agree to take all steps necessary to comply
with all applicable provisions of federal and state securities laws in
exercising your rights under this letter. This letter shall be subject to all
applicable laws, rules, and regulations, Nasdaq Marketplace Rules and to such
approvals by any governmental agencies, The Nasdaq Stock Market or any other
national securities exchanges as may be required.


4

--------------------------------------------------------------------------------




                    (4)          To the extent not preempted by federal law,
this letter shall be governed by, and construed in accordance with, the laws of
the state of Michigan.

 

Very truly yours,

 

 

 

[eidsonsig.gif]

 

 

 

Dennis Eidson

 

President & Chief Executive Officer










5

--------------------------------------------------------------------------------